___________

                                     No. 95-3521
                                     ___________

Allstate Insurance Company,                 *
                                            *
              Appellee,                     *
                                            *
     v.                                     *
                                            *
Mildred L. Johnson; Kristi B.               *
Johnson, by and through her next *
friend Mildred L. Johnson;                  * Appeal from the United States
Tiffany D. Bryant, by and through*          District Court for the
her next friend Mildred L.                  * Western District of Arkansas.
Johnson,                                    *
                                            *       [UNPUBLISHED]
              Defendants,                   *
                                            *
Lawrence Tidwell; Charlotte                 *
Tidwell,                                    *
           Appellants,                      *
                                            *
Christopher D. Henson,                      *
                                            *
              Defendant.                    *


                                     ___________

                      Submitted:       June 20, 1996

                            Filed:   August 6, 1996
                                     ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

     Lawrence and Charlotte Tidwell appeal from the district court's1
order denying their motions for judgment as a matter of law and for a new
trial in this diversity action arising out of a dispute over automobile
insurance coverage.       We affirm.




     1
     The Honorable H. Franklin Waters, Chief Judge, United States
District Court for the Western District of Arkansas.
        Allstate Insurance Company (Allstate) filed this action seeking a
declaration of its obligations under an insurance policy it had issued to
the Tidwells.    The district court conducted a one-day jury trial, at which
the following evidence was adduced.     In November 1992, Allstate notified
the Tidwells that their policy would be canceled for nonpayment of premium
at 12:01 a.m. on November 25 if payment was not received prior to that
time.    At approximately 3:46 p.m. on November 25, the Tidwells' vehicle was
involved in an accident with another vehicle.    Following the accident, the
Tidwells paid the premium.      Allstate processed the premium, reinstated
coverage effective December 5, and refused to defend the Tidwells in a
state court action filed by the driver and passengers of the second
vehicle.    A former Allstate claims representative testified that when the
Tidwells had previously made late payments, coverage was reinstated as of
the date the accounting department received and posted the payment, and
that the premium allocable to the lapsed period was either credited to the
Tidwells' account or refunded to them by check.     Over the Tidwells' best-
evidence-rule objection, the claims representative also testified that
Allstate had sent the Tidwells a $59 refund check for the relevant lapsed
period.


        At the close of testimony, the district court denied the Tidwells'
motion for judgment as a matter of law.      The jury returned a verdict in
favor of Allstate, and the Tidwells renewed their motion for judgment as
a matter of law, and moved in the alternative for a new trial.           The
district court concluded that the verdict was supported by ample evidence,
and denied the Tidwells' motions.    On appeal, the Tidwells argue that the
district court improperly denied their post-trial motions, and that the
district court committed prejudicial error when it overruled their best-
evidence-rule objection.


        Having reviewed the trial transcript and the parties' briefs, we
reject the Tidwells' arguments.     We agree with the district




                                     -2-
court that ample evidence supported the jury's verdict.   Accordingly, the
judgment of the district court is affirmed.   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-